 



Exhibit 10.1

Succession Agreement

     This Succession Agreement (“Agreement”) is made this 4th day of March, 2005
between The Men’s Wearhouse, Inc. (the “Company”) and Eric J. Lane (“Lane”). The
purpose and intent of this Agreement is to provide for an effective succession
and transition of key executive positions with the Company. Lane has been the
President and Chief Operating Officer of the Company but desires to retire. The
Company desires his assistance in the orderly transfer of his duties. In
consideration of the mutual promises contained in this Agreement, the Company
and Lane agree to the following:

     1. Resignation and Retirement. Lane has voluntarily, and at his request,
stepped down as President and Chief Operating Officer of the Company effective
February 1, 2005 and will serve as an Executive Vice President of the Company
through July 31, 2005. Effective August 1, 2005 Lane shall be retired from and
no longer be employed by the Company in any capacity except as otherwise
provided herein.

     2. Continuation of Salary and Bonus. Lane shall continue to receive his
regular salary from the Company without reduction through July 31, 2005. In
addition, Lane shall be eligible to receive a discretionary bonus at the time
the Company pays discretionary bonuses to executive officers for performance in
fiscal 2005 in an amount to be determined by the Chief Executive Officer of the
Company in his discretion but not to exceed 50% of the maximum bonus Lane would
have been entitled to receive had he continued as President of the Company for
all of fiscal year 2005.

     3. Lump Sum Payment. The Company shall pay to Lane a lump sum payment,
subject to required tax withholding, equal to $2,000,000 minus his assumed gain
on the exercise of all options currently held by Lane which are or become vested
prior to August 1, 2005. Schedule A attached hereto includes a complete and
accurate list of such options. For purposes hereof the “assumed gain” shall
equal the aggregate of the difference between the prices at which Lane sells
shares of common stock received upon exercise of the options and the option
exercise prices plus, with respect to options not exercised prior to August 1,
2005 or shares received upon exercise of options that are not sold prior to
August 1, 2005, the difference between the greater of (i) $36.12, and (ii) the
closing price on the New York Stock Exchange on July 31, 2005 and the option
exercise prices. The payment shall be made on the earlier of the fifth business
day after Lane has reported to the Company that he has sold all the shares
subject to the options or August 2, 2005.

     4. Cancellation of Stock Options. Lane agrees that all options to purchase
common stock of the Company held by him that have not become vested by July 31,
2005, shall be cancelled and he shall no longer have any rights with respect
thereto. Schedule A attached hereto includes a complete and accurate list of
such options.

     5. Consulting Services. Effective August 1, 2005 and ending on July 31,
2010, Lane shall provide consulting services to the Company as requested by the
Chief Executive Officer of the Company that shall include, but not be limited
to, assisting the new President and the new Chief Operating Officer in
transitioning into and learning the duties and responsibilities of their new
positions and assisting the Company with its out sourcing programs. Lane agrees
to

 



--------------------------------------------------------------------------------



 



make himself available upon reasonable notice and at reasonable hours to provide
such consulting services for up to 100 hours per year by telephone and email
communications. Lane further agrees to spend up to five days a year at the
office of the Company in Fremont, California or Houston, Texas or at a meeting
of its Board of Directors upon reasonable notice, at the expense of the Company
and provided that such a trip does not interfere with his regular employment.

     6. Payment for Consulting Services. As long as Lane is in compliance with
the terms of this Agreement, the Company agrees to pay Lane annually beginning
on January 3, 2006 and on the first business day of each January thereafter to
and including January 2010, an annual consulting fee of $110,000, plus reimburse
him, upon submission of receipts and other appropriate written documentation,
for reasonable and necessary out-of-pocket expenses actually incurred arising
out of providing the consulting services hereunder. Notwithstanding the
foregoing, in the event the Company determines that, as a result of recent tax
legislation and the rules and regulations related thereto, the payment of the
annual consulting fee would or may be treated as a deferred payment subject to a
20% excise tax thereon, the Company shall pay to Lane on August 1, 2005 a one
time consulting fee of $500,000; provided, however, if Lane shall continue to
fail to provide the consulting services provided for herein after 30 days
written notice (the “Notice”) from the Company of such failure, Lane shall be
required to remit to the Company an amount equal to $500,000 times a fraction,
the denominator of which shall be the number of days from and including
August 1, 2005 to and including July 31, 2010 and the numerator of which shall
be the number of days from the date on which the Notice was sent to Lane to and
including July 31, 2010, adjusted, however, to subtract therefrom the net
federal and state income taxes paid by Lane with respect thereto. For purposes
hereof the net federal and state income tax paid shall be the actual taxes paid
in respect of the prior payment to Lane of such amount less the federal and
state income tax benefit allowable to Lane on account of such remittance. It is
the intention of the Company and Lane that the amount he is to remit shall be
net of all income tax cost and benefits. Lane shall repay such amount when owed
upon demand by the Company.

     7. Non-Competition. Lane agrees for a period beginning on August 1, 2005
and ending on July 31, 2010, that he (i) will not, directly or indirectly own,
operate, manage, finance, be employed by, consult with or otherwise be engaged
by or have an economic interest in any business which competes with a business
conducted by the Company or any of its subsidiaries on July 31, 2005 and
(ii) will not solicit for employment any employee of the Company or any of its
subsidiaries; provided that the foregoing shall not prohibit Lane from being a
passive investor in any entity that so competes as long as he does not own more
than a 1% equity interest in such entity. In the event of a breach or threatened
breach of clause (i) prior to August 1, 2007 or clause (ii) prior to August 1,
2008, the Company shall be entitled to obtain injunctive and other equitable
relief to restrain any such breach in addition to any other remedy to which it
is entitled at law or in equity as a result of an actual breach thereof. From
and after August 1, 2007 with respect to clause (i) and August 1, 2008 with
respect to clause (ii), the Company’s sole remedy for a breach thereof shall be
to terminate any further payments to Lane pursuant to Section 6, to terminate
the consulting services arrangements under Section 6 and to recover repayment
for consulting services as and to the extent provided in Section 6 upon
termination of the consulting services thereunder.

- 2 -



--------------------------------------------------------------------------------



 



     8. Nondisclosure. Lane agrees that he will not disclose or authorize anyone
to disclose, or use or make known for his or another’s benefit, any confidential
information or proprietary information or data of the Company or any of its
subsidiaries, acquired by him during his employment by the Company, other than
to authorized employees and representatives of the Company or its subsidiaries.

     9. Claims Waives. (a) Lane and the Company agree that this Agreement will
irrevocably release, remise, acquit and discharge the Company and each of its
affiliates, divisions, representatives, agents, officers, directors,
stockholders, employees, consultants, independent contractors, attorneys,
advisors, successors and assigns, jointly and severally, from any and all
claims, demands, and/or causes of action whatsoever, known or unknown, which
Lane, his heirs, successors or assigns have or may have against any of such
parties, and any and all liability that any of such parties may have to him
arising from any and all bases, however, denominated; save and except (i) rights
under this Agreement, (ii) rights to benefits under the Company’s employee
benefit plans and (iii) rights to indemnification as an officer or director of
the Company as provided in the Company’s bylaws. This release includes all
claims, demands and/or causes of action that are based upon facts occurring on
or prior to the date of this Agreement, including, but not limited to: (a) any
claims under the Age Discrimination in Employment Act of 1967, as amended; the
Americans with Disabilities Act of 1990, as amended; the Civil Rights Act of
1964 and 1991, as amended; the Fair Labor Standards Act, as amended; the Family
and Medical Leave act; California’s Fair Employment and Housing Act, the
California Family Rights Act; and the California Wage Orders; (b) Any tort or
contract claims; (c) Any claims, matters or actions related to Lane’s employment
and/or affiliation with, or termination and separation from, the Company. This
release is for any relief, no matter how denominated, including, but not limited
to, wages, back pay, front pay, compensatory damages or punitive damages.

          (b) Lane and the Company agree that this Agreement will irrevocably
release, remise, acquit and discharge Lane and his heirs, successors and
assigns, jointly and severally from any and all claims, demands, and/or causes
of action whatsoever, known or unknown, which the Company and its subsidiaries
have or may have against them, and any and all liability that any of them may
have to the Company or any of its subsidiaries arising from any and all bases,
however denominated; save and except (i) rights under this Agreement and
(ii) rights under the Company’s employee benefit plans.

     10. California Civil Code Section 1542. Lane expressly waives and
relinquishes all rights and benefits afforded by Section 1542 of the Civil Code
of the State of California, or any similar statute of any state having
jurisdiction hereof, and does so understanding and acknowledging the
significance of such specific waiver of Section 1542. Section 1542 of the Civil
Code of the State of California states as follows:

A general release does not extend to claims, which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

- 3 -



--------------------------------------------------------------------------------



 



Thus, notwithstanding the provisions of Section 1542 and for the purpose of
effecting a full and complete release and discharge of all claims, Lane
expressly acknowledges that this Agreement is intended to include in its effect,
without limitation, all claims which Lane does not know or suspect to exist in
his favor at the time of execution hereof, and that this Agreement contemplates
the extinguishment of any such claim or claims. This waiver, however, does not
apply to any actions or claims that may arise after execution of this Agreement.

     11. Public Statements or Disclosures. Lane agrees that Lane will not make,
nor cause to be made, any public statements, disclosures or publications which
portray unfavorably, reflect adversely on, or are derogatory or inimical to the
best interests of the Company, its subsidiaries, officers, directors, employees
and agents, past, present or future. The Company agrees that it will not make,
nor cause to be made any public statements, disclosures or publications which
portray unfavorably, reflect adversely on, or are derogatory or inimical to the
best interests of Lane.

     12. Split Dollar Life Insurance. The Company will pay a bonus to Lane in
the same manner that it has in the past year in an amount equal to the premiums
on the split dollar life insurance identified in Schedule B hereto plus an
amount grossed up to pay the federal taxes in respect of the payment of such
amount with regard to all premiums due and payable through the end of the
Company’s fiscal year 2005. At that time Lane, as the owner of the policy may
elect to continue such life insurance and to pay the premium thereon or to
terminate such life insurance and the Company will release any lien thereon.

     13. Medical Insurance. The Company will provide medical insurance to Lane
and his family at all times similar to coverage under the Company’s then
existing employee medical insurance plan available to Executive Officers until
Lane is eligible for Medicare coverage provided that Lane pays normal
contributions paid by Executive Officers with a similar coverage situation and
provided further that if Lane is employed by an employer that provides medical
insurance Lane will participate in such coverage, the payment Lane is required
to make to the Company shall be reduced by the amount of the payment he makes
for such coverage and the Company’s obligation to provide insurance shall be
secondary to such coverage; but provided further that if medical professionals,
treatments, facilities or services are covered by the Company’s existing plan
and not covered under Lane’s new employer’s plan, Lane shall be provided primary
coverage by the Company.

     14. No Other Promise. Lane and the Company agree that they fully understand
the terms of this Agreement and that no promise, inducement has been made except
as expressly provided in this Agreement.

     15. Lane’s Free Will. Lane represents that he has carefully read this
Agreement, understands its terms, has consulted with such persons as Lane deems
appropriate and makes this Agreement without duress or compulsion and of Lane’s
own free will.

     16. Lane Should Seek Counsel. Lane understands and agrees that the Company
has advised, in writing, consultation with an attorney or counselor prior to
Lane’s signature of this Agreement.

- 4 -



--------------------------------------------------------------------------------



 



     17. Period to Review Agreement. Lane understands that he has been given
21 days within which to study and consider this Agreement.

     18. Period to Revoke Agreement. Lane understands and agrees that under the
Older Workers Benefit Protection Act, he may revoke his Agreement within seven
(7) calendar days following the execution of this Agreement. Lane understands
that his Agreement is not effective until this revocation period has expired.
Lane understands that any intended revocation must be written and postmarked
within seven (7) days of execution of this Agreement, and mailed to The Men’s
Wearhouse, Inc, Attention: Neill Davis, 5803 Glenmont, Houston, Texas 77081.

     19. Lane will Return Company Property. Lane promises to return to the
Company on or before July 31, 2005, all materials, things and data obtained or
belonging to the Company or any of its affiliated companies, including, but not
limited to keys, files, records (in whatever form), credit cards, manuals and
documents, and that Lane will not retain any copies, duplicates, reproductions
or excerpts.

     20. Defense of Claims. Lane agrees that he shall cooperate with the Company
in the defense of all claims and litigation against the Company that has arisen
or that may arise with respect to omissions, acts, transactions or other events
that occurred during his employment with the Company. The Company agrees to
reimburse Lane for all reasonable and necessary out-of-pocket expenses incurred
by him as a result of any such cooperation, upon submission of receipts and
other appropriate written documentation. The Company agrees that it will
cooperate with Lane in the defense of all claims and litigation against Lane
that have arisen or may arise with respect to omissions, acts, transactions or
other events that occurred during Lane’s employment with the Company.

     21. Entire Agreement: No Oral Modification. Lane agrees that this Agreement
contains the entire agreement between the parties and that it cannot be modified
except by subsequent written agreement signed on behalf of the Company by a duly
authorized official, and that the terms of this Agreement, including the
recitals, are contractual.

     
The Men’s Wearhouse, Inc.
  Eric J. Lane

         
By
  /s/ George Zimmer   /s/ Eric J. Lane

       
 
  George Zimmer
Chairman & CEO    

- 5 -